I have concurred in overruling the motion for rehearing, being unchanged in opinion as to the construction that should be given article 8309, Revised Statutes, but I do not accept the view expressed in the original opinion of Judge Lane that appellant was required to specially plead that deceased was afflicted with some disease as a predicate for the special issues it requested; the issues given submitted the same thing in effect, merely in different form, and for that reason the refusal of those so requested was not error.